Pope, Judge.
Appellant American Alloy Steel, Inc., brought a product liability action against appellee Bearings & Drives, Inc., which, in turn, *793brought a third-party claim against appellee Fabricon, Inc., the manufacturer of the product in question. Appellant brought no claim against Fabricon. The jury awarded a $10,000 verdict to appellant against Bearings & Drives, Inc., and returned a verdict in favor of Fabricon on the third-party complaint. Although appellant obtained a verdict and judgment in its favor, it appeals from the exclusion of testimony by its expert witness.
Decided October 14, 1988.
Wendell K. Willard, for appellant.
William S. Goodman, R. Dennis Withers, for appellees.
The excluded testimony relates solely to the issue of liability, not damages. While the testimony may be relevant to the issue of the liability of Fabricon in the third-party complaint, appellant brought no claim against Fabricon and appellee Bearings & Drives, Inc., the third-party plaintiff, did not appeal. Without reaching the issue of whether the testimony was wrongly excluded, we hold that its exclusion was harmless as it related only to liability, an issue decided in appellant’s favor by the jury. Cf. Robinson v. Murray, 198 Ga. 690 (2) (32 SE2d 496) (1944); Fritz v. Eller, 153 Ga. App. 300 (2) (265 SE2d 72) (1980); Reliford v. Central of Ga. R. Co., 140 Ga. App. 782 (4) (232 SE2d 129) (1976) (in which the respective courts held any error in excluding evidence relating to damages was harmless because the jury had returned a defendant’s verdict on the issue of liability).

Judgment affirmed.


McMurray, P. J., and Benham, J., concur.